UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 10, 2012 Options Media Group Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 333-147245 26-0444290 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 265 S. Federal Hwy, Suite 248 Deerfield Beach, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 368-5067 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items 5.02Departure of Director; Appointment of Officers. On September 10, 2012, Scott Frohman resigned as the Chief Executive Officer, Secretary, a director and all other positions at Options Media Group Holdings, Inc. and its subsidiaries (the “Company”).Mr. Frohman advised the Company that his resignation was not due to any disagreement with the Company relating to its operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OPTIONS MEDIA GROUP HOLDINGS, INC. Date:September 14, 2012 By: /s/ Keith St. Clair Name: Keith St. Clair Title: Chairman 3
